Opinion issued December 14, 2017




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-16-00568-CV
                            ———————————
                         ARNETT MATHIS, Appellant
                                         V.
                     TORI LASHAWN GRAVES, Appellee


                    On Appeal from the 308th District Court
                             Harris County, Texas
                       Trial Court Case No. 2014-67465


                          MEMORANDUM OPINION

      Appellant Arnett Mathis attempted to appeal an order that had already been

voided by the trial court. We dismiss the appeal for want of appellate jurisdiction.

      The notice of appeal stated: “The judgment or order appealed from was signed

on April 13, 2016.” The only April 13, 2016 order in the clerk’s record was entitled
“Final Order in Suit Affecting the Parent-Child Relationship,” and it was signed by

an associate judge.

      A motion for new trial, identifying a “judgment” signed by the trial court on

April 13, 2016, was filed by Mathis on May 12, 2016.

      The clerk’s record reflects that the April 13 order has the word “VOID”

handwritten written over the associate judge’s signature, along with what appears to

be handwritten initials and the date “6-5-16.”

      Mathis’s notice of appeal, which identified the April 13 order as the

“judgment or order appealed from,” was filed on July 18, 2016.

      “A trial court has plenary power over its judgment until it becomes final.”

Fruehauf Corp. v. Carrillo, 848 S.W.2d 83, 84 (Tex. 1993). No party has suggested

that on June 5, 2016, when the April 13 order was marked “VOID,” the trial court

lacked authority to withdraw that order.

      We conclude the April 13 order was voided by the trial court’s own volition

on June 5, 2016, thus there was no April 13 order that could be appealed by the

notice of appeal filed on July 18, 2016. In the absence of an appealable final order,

we lack appellate jurisdiction. TEX. FAM. CODE § 109.002(b).




                                           2
      We dismiss this appeal. TEX. R. APP. P. 42.3(a), 43.2(f). Any pending motions

are dismissed as moot.



                                 PER CURIAM

Panel consists of Justices Jennings, Massengale, and Caughey.




                                        3